                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                                     :
MAUREEN LYNN MARCIANO,                               :
                                                     :
                      Plaintiff,                     :
                                                     : Civil Action No. 18-0945 (FLW)
       v.                                            :
                                                     : OPINION
NANCY A. BERRYHILL,                                  :
Acting Commissioner of Social Security,              :
                                                     :
                      Defendant.                     :
                                                     :
                                                     :

WOLFSON, United States District Judge:
       Maureen Marciano (“Plaintiff”) appeals from the final decision of the Acting

Commissioner of Social Security, Nancy A. Berryhill (“Defendant”), denying Plaintiff disability

benefits under Title II and XVI of the Social Security Act (the “Act”). After reviewing the

Administrative Record (“A.R.”), the Court finds that the Administrative Law Judge (“ALJ”)

properly weighed and assigned little weight to the opinions of licensed clinical social worker,

Rita Lawler, in addition to Lourdes Montezon, M.D. Accordingly, the ALJ’s decision is

affirmed.

I.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff was born on October 9, 1972, and she was 40 years old on the alleged disability

onset date of April 18, 2013. A.R. 36, 80, 146. Plaintiff attended two years of high school,

earned her GED through online courses, and completed specialized training as a medical

assistant. A.R. 81, 263. Prior to her alleged disability, Plaintiff worked as an office manager and

receptionist. A.R. 49, 264, 270.




                                                1
       On April 17, 2014, Plaintiff applied for social security disability benefits and

supplemental security income, alleging disability beginning on April 18, 2013. A.R. 36, 145.

Plaintiff’s claims were denied on June 10, 2014, A.R. 156-161, and again upon reconsideration

on September 13, 2014. A.R. 164-165. Thereafter, Plaintiff requested a hearing, which was held

on June 23, 2016, before ALJ Ryan Hoback. A.R. 69. The ALJ determined that Plaintiff was not

disabled and denied her claims for social security disability and supplemental security income.

A.R. 36-51. Plaintiff requested review by the Appeals Council, which was denied on November

28, 2017. A.R. 1-4. On January 23, 2018, Plaintiff filed the instant appeal.

       A.      Review of the Medical Evidence

       Plaintiff has a history of bipolar disorder that pre-dates her alleged disability onset date,

for which she occasionally sought mental health treatment at Newton Memorial Hospital

Behavioral Health, from 2009 through 2011. A.R. 511-30.

       On July 16, 2013, Vivian Jean Deetjen, BA, of Hackettstown Regional Psychiatric,

performed an intake assessment on Plaintiff, during which Plaintiff reported various complaints,

including difficulty sleeping, racing thoughts, and feeling anxious and overwhelmed; in addition,

Plaintiff stated that she became depressed following the birth of her daughter in April of 2013.

A.R. 531-32. A mental status exam revealed that Plaintiff’s appearance and hygiene were

appropriate; she was cooperative; her eye contact, appetite, judgment, and insight were good; she

was oriented in all three spheres; her speech was clear and coherent; her thoughts were relevant;

and she denied delusions, alcohol use, drug use, and suicidal or homicidal ideations. A.R. 535-

40. Plaintiff’s mood, however, was anxious and depressed. A.R. 538. Ms. Deetjen diagnosed

Plaintiff with “major depressive disorder, single episode, severe without psychotic features,”

noting a postpartum onset. A.R. 539.




                                                 2
       On July 24, 2013, Rayment Mero, M.D., of Hackettstown Regional Psychiatric,

examined Plaintiff’s psychiatric condition, during which Dr. Mero noted that Plaintiff had a

history of mood lability and instability, and difficulties with anger, irritability, and impulsivity.

A.R. 475. Plaintiff’s reported stressors included interpersonal problems with her boyfriend and

loss of gainful employment. A.R. 475. Plaintiff’s mental status exam indicated that Plaintiff was

neatly dressed and groomed; she was oriented in all three spheres; her speech was normal; her

thoughts were goal directed at times, but circumstantial at other times with a “hint of flight of

ideas when [discussing] emotionally charged issues”; her judgment and insight were good; her

cognition was intact; her sleep and appetite were normal; she did not display any psychotic

symptoms; she denied any suicidal thoughts or ideation; and, although she was tearful and

restless, she calmed down considerably as the session progressed. A.R. 476. However, Plaintiff’s

motor movements were “somewhat” labile, and her content of thought was focused on anger,

irritability, and depression. A.R. 476. Dr. Mero diagnosed Plaintiff with bipolar I disorder,

prescribed Trileptal and Abilify, and recommended that she seek individual therapy on a

consistent basis. A.R. 476-77.

       On August 7, 2013, during a psychiatric follow-up appointment, Dr. Mero indicated that

Plaintiff’s medication “seems to have begun to work”; however, Plaintiff’s “living situation has

clearly exacerbated her mood. It appears that her fiancé has been angry and critical of her, and

also [Plaintiff] has spread herself too thin trying to help out a girlfriend . . . .” A.R. 479.

Plaintiff’s mental status exam revealed that Plaintiff’s insight and judgment were fair; her

cognition was intact; and her sleep and appetite were normal. A.R. 479. On the other hand,

although Plaintiff’s affect was initially calm and appropriate, she became somewhat labile and

tearful when she discussed “recent” life events; also, her mood was irritable and dysphoric. A.R.




                                                 3
479. Dr. Mero ultimately determined that Plaintiff was “not using good judgment in taking care

of herself,” increased her medication dosage, and reemphasized the importance of individual

therapy. A.R. 479.

       On August 16, 2013, Plaintiff reported a “steady improvement” in her overall mood,

feeling “very pleased” with her ability to find a part time-job with “a lot of responsibility,” which

she looked forward to beginning. A.R. 481. Upon examination, Dr. Mero observed that

Plaintiff’s affect was “calmer” and “more appropriate”; her mood approached euthymia; she

displayed much less anger, irritability, and dysphoria; she denied suicidal or homicidal ideations;

her insight, judgment, and sleep improved; her cognition was intact; and her appetite was

normal. A.R. 481. Dr. Mero diagnosed Plaintiff with bipolar disorder with mixed features,

indicated that Plaintiff’s overall mood and functioning improved, and increased Plaintiff’s

medication dosage to help with sleep. A.R. 481.

       On September 5, 2013, Plaintiff telephoned crises services and spoke with Rita Lawler,

licensed clinical social worker (“LCSW”), of Hackettstown Regional Psychiatric. A.R. 637. Ms.

Lawler noted that Plaintiff was experiencing post-partum symptoms, most recently being in a

six-week state of mania, during which time she was physically aggressive with her partner. A.R.

637. Plaintiff also reported severe bouts of crying, raging, and overall mood changes causing her

to feel “out of control.” A.R. 637.

       On September 10, 2013, during another psychiatric follow up appointment, Dr. Mero

indicated: “[Plaintiff] reports a relatively stable mood . . . . For the most part, she is better in

touch with herself and is aware of what she feels and also how she reacts to various situations,

which is very positive and indicates good insight into her problem.” A.R. 483. Dr. Mero’s




                                                  4
evaluation of Plaintiff as to the following were all normal: affect, mood, insight, judgment,

cognition, sleep, and judgment. A.R. 483.

       On September 20, 2013, Rochelle Steinkohl, a nurse practitioner in Dr. Mero’s office,

examined Plaintiff. A.R. 555. Although Plaintiff indicated that she “continues to be anxious,” “is

not sleeping very well,” “is easily overwhelmed,” and “feels pressured,” she reported doing “a

lot better than she was.” A.R. 555. With the exception of some pressured speech and tense and

anxious appearance, Plaintiff’s mental status exam revealed fair to normal results with respect to

the following: appearance, cooperation, eye contact, motor activity, thoughts, sensorium,

orientation, attention, and concentration. A.R. 555. Also, Plaintiff did not display any psychotic

symptoms, and she denied obsessions, compulsions, as well as suicidal or homicidal ideations.

A.R. 555. Ms. Steinkohl increased Plaintiff’s medication dosage. A.R. 555.

       On October 10, 2013, Plaintiff reported feeling anxious, difficulty sleeping due to her

infant son, and that, although she was looking for employment, she was “not sure if [she could]

sustain [work].” A.R. 558. Plaintiff’s mental status exam was normal, with the exception of

pressured speech, at times, and “some” obsessive thinking and orderliness; Ms. Steinkohl

increased Plaintiff’s medication dosage. A.R. 558.

       On November 1, 2013, Plaintiff complained of feeling tired and “annoyed all the time,”

stating that she was “worrying about everything.” A.R. 485. She also noted that her household

responsibilities made her “anxious and irritable,” but that she exercises for twenty minutes, twice

a day, because it helps “her feel a little bit better temporarily.” A.R. 485. Upon examination, Ms.

Steinkohl observed that Plaintiff appeared casually dressed, neat, and clean; she was cooperative

with good eye contact; her speech and motor activity were normal; her thoughts were organized

and directed; her attention and concentration were fair to good; her insight and judgment were




                                                5
good; her sensorium was clear; she was oriented in all three spheres; and she denied psychotic

symptoms, as well as suicidal or homicidal ideations. A.R. 485. However, Plaintiff’s mood was

“a little down and anxious most of the time”; and she reported obsessions, compulsions, intrusive

thoughts based on fears, and increased hand washing.” A.R. 485. Ms. Steinkohl adjusted

Plaintiff’s medication dosage. A.R. 485.

       On December 17, 2013, Plaintiff reported “enormous difficulty sleeping, describing at

times racing thoughts as well as intrusive thoughts,” and that she was contining to look for work.

A.R. 564. Plaintiff’s mental status exam returned normal results with respect to her appearance,

cooperation, speech, motor activity, affect, thoughts, sensorium, and orientation; however,

Plaintiff’s mood was tearful and anxious; she reported ruminations, intrusive thoughts, and

frequent worrying; and her concentration and attention were decreased. A.R. 564. Ms. Steinkohl

prescribed Seroquel to assist with Plaintiff’s sleep. A.R. 564.

       On January 14, 2014, Plaintiff reported feelings of exhaustion, increased anxiety, as well

as fears of driving and using elevators. A.R. 568. Plaintiff also described a feeling of “impending

doom,” stating that she was no longer “enjoying anything.” A.R. 568. Ms. Steinkohl’s mental

status exam indicated fair to normal results with respect to Plaintiff’s appearance, cooperation,

eye contact, motor activity, thought process, concentration, attention, sensorium, orientation,

insight, and judgment. A.R. 568. Conversely, Plaintiff’s speech was pressured at times; her mood

was dysphoric and anxious; and while she continued to report some obsessions and compulsions,

they were occurring “a little” less frequently. A.R. 568. Ms. Steinkohl added Clonazepam to

Plaintiff’s medications. A.R. 568.

       On February 4, 2014, Plaintiff stated that she “felt better” with the Clonazepam; she was

having less intrusive thoughts, she was less jerky and nervous, she was feeling less stress, and




                                                 6
she was able to sleep for 10 to 12 hours a night. A.R. 571. Upon examination, Ms. Steinkohl

observed that Plaintiff was casually dressed; she was well groomed; she was cooperative with

good eye contact; her speech and motor activity were normal; her thoughts were organized; she

denied psychotic and manic symptoms, as well as suicidal or homicidal ideations; her obsessions

and compulsions decreased; her concentration and attention were fair to good; her sensorium was

clear; and she was oriented in all three spheres. A.R. 571. Moreover, Plaintiff described her

depression and anxiety as “mild.” A.R. 571. Ms. Steinkohl prescribed Plaintiff Lamictal for

mood stabilization. A.R. 571.

       On March 4, 2014, Ms. Steinkohl noted as follows:

       [Plaintiff] has been very stressed lately. . . . She continues to look for a job, but is
       unable to find anything within an hour from home. She states that her mornings
       are difficult. She struggles getting the day started, but once she gets going, she is
       generally okay . . . . She reports that Clonazepam is managing her anxiety. . . .
       She says that she has been able to manage at home with chores and the children . .
       . . She reports that she [has] generally been eating better and tries to use the
       treadmill, two to three times a week, for approximately 15 to 20 minutes.

A.R. 488. Aside from “mild” anxiety and “some” obsessions and compulsions around cleaning,

Plaintiff’s mental status exam returned fair to normal results with respect to her appearance,

cooperation, eye contact, speech, motor activity, affect, thoughts, concentration, attention,

insight, judgment, sensorium, and orientation; she also denied feelings of mania and depression,

as well as suicidal or homicidal ideations. A.R. 488. Ms. Steinkohl concluded that, although

Plaintiff continued to complain of tiredness because her sleep is interrupted by her10-month-old

son, Plaintiff’s mood was “more stable.” A.R. 488. Ms. Steinkohl discontinued Plaintiff’s use of

Seroquel at night. A.R. 488.

       On April 1, 2014, Ms. Steinkohl indicated that “Plaintiff has been feeling a little bit more

agitated lately, more stressed, the source is primarily about her five-year-old daughter who has




                                                  7
been bullied at school . . . as well as concern about finances.” A.R. 491. Moreover, Plaintiff

reported increased anxiety, impending doom, negative thoughts, intrusive thoughts before bed,

and fearfulness of driving. A.R. 491. Upon examination, Plaintiff’s appearance, cooperation, eye

contact, speech, motor activity, affect, thoughts, concentration, attention, insight, judgment,

sensorium, and orientation were fair to normal; she also denied delusions and hallucinations, and

suicidal or homicidal ideations. A.R. 491. However, Plaintiff was anxious and described some

obsessions and compulsions. A.R. 491. Mr. Steinkohl concluded that, although Plaintiff was

anxious, her mood is “fairly stable,” and that Plaintiff “has been able to manage things at home

as well as her own personal needs . . . .” A.R. 491.

       On April 29, 2014, Plaintiff indicated that she worries “about everything” and reported

monetary and familial stressors; however, her dad was providing her with financial assistance.

A.R. 501. Plaintiff further indicated that she was capable of completing chores at home[,] caring

for her children,” and “has continued to exercise” regularly. A.R. 501. Although Plaintiff’s mood

was anxious, she reported ruminations, and expressed fears of driving, her mental status exam

with respect to the following were fair to normal: appearance, cooperation, eye contact, speech,

thoughts, concentration, attention, insight, judgment, orientation, and motor activity. A.R. 501.

Plaintiff also denied feeling depressed, manic, psychotic, and suicidal or homicidal ideations.

A.R. 501. Plaintiff’s mood was “more stable,” and Ms. Steinkohl increased her medication

dosage to further assist with mood stabilization. A.R. 501.

       On May 1, 2014, Ms. Lawler, LCSW, completed a Social Security Psychiatric Report on

Plaintiff’s behalf. Therein, she indicated that Plaintiff experiences between two and five manic

episodes per year which varied greatly in duration, and that she suffered from daily anxiety and

manic symptoms, the latter of which were manageable with medication. A.R. 471. According to




                                                 8
Ms. Lawler, Plaintiff would also become enraged and that would impact “all areas” of

functioning, including social, occupational, and familial, and Plaintiff’s “episodes” ended with

severe depression or visits to the emergency room. A.R. 471. Ms. Lawler noted that Plaintiff’s

ability to perform work related activities was “greatly limited or based on [Plaintiff’s] emotional

stability. She is very sensitive to medication and medication needs to be closely monitored for

efficacy.” A.R. 472. Finally, Ms. Lawler determined that Plaintiff had acceptable activities of

daily living, a supportive partner, her impairments were mental only, and Plaintiff was capable of

managing or directing her own interests. A.R. 473.

       On June 6, 2014, Ms. Steinkohl reported that Plaintiff felt anxious “all the time” and that

“her biggest stress was financial stress,” although she was considering “going to school to get

some new skills.” A.R. 504. Plaintiff indicated that she “worries about something bad happening

to her children,” “is fearful when driving,” and “there are times when she gets knots in her

stomach from her anxiety.” A.R. 504. With the exception of anxious mood and some obsessive

ruminations, Plaintiff’s appearance, cooperation, eye contact, speech, motor activity, thoughts,

concentration, attention, sensorium, orientation, and judgment were all normal; Plaintiff

additionally denied any depression, mania, delusions, hallucinations, and suicidal or homicidal

ideations. A.R. 504. Ms. Steinkohl increased Plaintiff’s medication and concluded that, although

Plaintiff was continuously anxious, her mood was stable, she was capable of sleeping at night,

and she could manage the household and children. A.R. 504.

       On June 10, 2014, Clara Castillo-Velez, Ph.D, a state agency medical consultant,

independently reviewed Plaintiff’s medical records. A.R. 188-21. Dr. Castillo-Velez determined

that Plaintiff’s psychological symptoms either caused insignificant or moderate limitations in her

ability to perform various work-related tasks over the course of a normal workday and




                                                9
workweek, ultimately concluding that Plaintiff “can maintain concentration, persistence and pace

for simple tasks.” A.R. 121. Likewise, on September 12, 2014, Joan F. Joynson, Ph.D., also a

state agency medical consultant, independently reviewed Plaintiff’s medical records and assessed

a moderate mental residual functional capacity. A.R. 143.

       On September 23, 2014, Ms. Steinkohl reported that Plaintiff was “working at Kessler in

the Neuro Psych Unit, where she is dealing with people with traumatic brain disorders,” although

she considered it to be “very difficult, frustrating,” and requiring “a lot of patience.” A.R. 593.

Plaintiff indicated that she initially started as a temp; however, she was offered and accepted a

full-time position. A.R. 593. A mental status exam revealed that Plaintiff was dressed in work

clothes; she was well groomed; she was cooperative with good eye contact; her speech and

motor activity were normal; she denied any psychotic symptoms, and suicidal or homicidal

ideations; her concentration and attention were good; her thoughts were organized; her

sensorium was clear; and she was oriented in all three spheres. A.R. 593. On the other hand,

Plaintiff was anxious; reported obsessive ruminations and impending doom; and she was fearful

of “what bad thing will happen.” A.R. 593. Ms. Steinkohl prescribed Plaintiff Lexapro. A.R.

593.

       On October 21, 2014, Ms. Steinkohl noted that Plaintiff had quit her job after

approximately ten weeks due to the following: “it was just too stressful. She was spending

approximately 5 hours a day commuting . . . . She states that when she was at work, she was

always worrying about if something happened with one of her children, she was so far away . . .

how would she be able to help them.” A.R. 596. Upon examination, Plaintiff was casually

dressed; she was cooperative with good eye contact; although pressured at times; her speech was

normal; her motor activity was normal; her thoughts were organized; she denied delusions or




                                                10
hallucinations and suicidal or homicidal ideations; her attention and concentration were fair to

good; her sensorium was clear; and she was oriented. A.R. 596. However, Plaintiff was anxious,

and she reported obsessive ruminations, constant worrying, and feelings of guilt. A.R. 596. Ms.

Steinkohl concluded her assessment by indicating that Plaintiff was maintaining her usual routine

while “looking for other employment.” A.R. 596. Ms. Steinkohl discontinued Plaintiff’s Lexapro

but increased her Lamictal dosage. A.R. 597.

       On February 6, 2015, Ms. Steinkohl indicated that Plaintiff “had been doing fine”;

however, she was “extremely stressed” because she had to move, which was disrupting and made

her feel “completely anxious.” A.R. 599. Aside from Plaintiff’s anxious mood and, at times,

pressured speech, her mental status exam with respect to her appearance, cooperation, eye

contact, motor activity, affect, thoughts, sensorium, attention, concentration, and orientation

were otherwise fair to normal. A.R. 599. Plaintiff additionally denied delusions, hallucinations,

paranoia, and suicidal or homicidal ideations. A.R. 599.

       On March 10, 2015, Ms. Steinkohl noted that Plaintiff moved to a new apartment with

her family and was in the process of unpacking and getting resettled. A.R. 602. Plaintiff reported

increased anxiety in social situations. A.R. 602. Plaintiff’s mental status exam was relatively

normal, with the exception of anxious mood and obsessive and compulsive tendencies. A.R. 602.

Ms. Steinkohl increased Plaintiff’s medication dosage. A.R. 602.

       On April 28, 2015, Plaintiff “continue[d] to complain of anxiety” and described

impending doom; she also indicated that she was starting school in May, which contributed to

her anxiety, but she was able to sleep at night and planned on walking on a regular basis. A.R.

611. Notwithstanding her anxious mood, Ms. Steinkohl indicated that Plaintiff’s mental status

exam with respect to her appearance, cooperation, eye contact, speech, motor activity, affect,




                                               11
thoughts, sensorium, orientation, concentration, attention, and concentration were fair to good.

A.R. 611. Plaintiff also denied all of the following symptoms: depression, mania, delusions,

hallucinations, paranoia, obsessive and compulsive tendencies, as well as suicidal or homicidal

ideations. A.R. 611.

       On June 18, 2015, Ms. Steinkohl reported that Plaintiff withdrew from school because

her tuition and grant applications contained errors; however, Plaintiff had hoped to continue in

the fall. A.R. 614. Ms. Steinkohl also indicated that Plaintiff recently completed the “last day” of

her temporary, six-week job at Weichert, and, although she had hoped it continued, Plaintiff “had

lots of anxiety while she was there,” relating to her “daughter . . . at school, her children,” and

finances. A.R. 614. An examination revealed that Plaintiff was casually dressed; she was

cooperative with good eye contact; her speech and motor activity were normal; her thoughts

were organized; although she was anxious and reported obsessive ruminations, she denied

delusions, hallucinations, paranoia, compulsive tendencies, and suicidal or homicidal ideations;

her attention and concentration were fair; her sensorium was clear; and she was oriented in all

three spheres. A.R. 614.

       On August 13, 2015, Plaintiff indicated that was working a part-time job which required

her to write reports for a medical doctor, although she continued to experience financial stress.

A.R. 618. Plaintiff further indicated difficulties with the following: remaining asleep, leaving her

house, and driving her car. A.R. 618. And, while Plaintiff reported chronic anxiety, she

experienced fewer racing thoughts and denied panic attacks. A.R. 618. Ms. Steinkohl performed

a mental status exam which demonstrated that Plaintiff was casually dressed; she was

cooperative with good eye contact; her speech and motor activity were normal; her thoughts

were organized; she denied delusions, hallucinations, and suicidal or homicidal ideations; her




                                                12
attention and judgment were good; her concertation was fair; her sensorium was clear; and she

was oriented in all three spheres; however, Plaintiff was anxious, dysphoric, and reported

obsessive thinking and compulsions. A.R. 618. Ms. Steinkohl concluded that Plaintiff is not

depressed. A.R. 618.

       On September 11, 2015, Ms. Steinkohl noted that Plaintiff continued to work part-time,

and her father provided financial assistance. A.R. 621. According to Ms. Steinkohl, Plaintiff was

moving into her father’s rental home, which was described as a “great relief” but “guilt-

provoking.” A.R. 621. Plaintiff’s mental status exam revealed that she was casually dressed; she

was cooperative with good eye contact; her speech and motor activity were normal; her thoughts

were directed; although she had obsessions, constantly worried, and was tearful about her

father’s help, she denied delusions, hallucinations, and suicidal or homicidal ideations; her

attention and concentration were fair; her sensorium was clear; and she was oriented in all three

spheres. A.R. 621.

       On October 29, 2015, Plaintiff stated that she “secured full-time employment” which

started in one week, and, in addition, she might not move to her father’s rental home, because

she did not want her daughter to switch schools. A.R. 624. Notwithstanding Plaintiff’s pressured

speech, anxious mood, and obsessive ruminations, her appearance, cooperation, eye contact,

motor activity, thoughts, attention, concentration, sensorium, and orientation were otherwise fair

to normal. A.R. 624. Plaintiff also denied psychotic symptoms and suicidal or homicidal

ideations. A.R. 624.

       On December 1, 2015, Plaintiff indicated that she had been working “in a full-time

capacity” for approximately four weeks; however, she was experiencing significant anxiety;

difficulty getting ready and dressed to leave for work in the morning, fearfulness of driving,




                                               13
incessant thoughts, increased difficulty sleeping, and some panic attacks which she managed

with medication. A.R. 627. Ms. Steinkohl’s mental status exam revealed that Plaintiff was

dressed in work clothes; she appeared attractive and well-groomed; she was cooperative with

good eye contact; although her speech, at times, was pressured and she felt anxious; her motor

activity was normal; her thoughts were organized; she denied psychotic symptoms, obsessions,

compulsions, and suicidal or homicidal ideations; her attention and concentration were fair to

normal; her sensorium was clear; and she was oriented. A.R. 627. Ms. Steinkohl increased

Plaintiff’s medication dosage. A.R. 627.

       On January 26, 2016, Ms. Steinkohl noted that Plaintiff quit her job because she “could

not handle it anymore. She would be . . . very shaky, anxious in the morning before going to

work, difficulty falling asleep and staying asleep anticipating going to work.” A.R. 630. Plaintiff

also reported dizziness from increasing her medication dosage, and headaches from the stress at

work. A.R. 630. Plaintiff’s mental status exam was relatively normal, with the exception of

anxious mood and ruminations. A.R. 630. Ms. Steinkohl concluded that Plaintiff’s increased

symptoms were secondary to employment. A.R. 630.

       On February 18, 2016, Plaintiff expressed concerns about gaining weight and feeling

extremely anxious, “worrying about everything,” although Plaintiff was capable of doing daily

activities and chores. A.R. 633. According to Ms. Steinkohl, Plaintiff was casually dressed and

well-groomed; she was cooperative with good eye contact; her speech and motor activity were

normal; her thoughts were organized; and she denied psychotic symptoms and suicidal or

homicidal ideations; however, Plaintiff felt tearful, sad, and anxious, and she reported

ruminations and constant worrying. A.R. 633.




                                                14
       On February 23, 2016, Plaintiff underwent an individual therapy session with Ms.

Lawler, during which she reviewed Plaintiff’s mental health history and past treatment. A.R.

651. Plaintiff’s mood was stable and guarded. A.R. 651. On March 9, 2016, during another

individual therapy session with Ms. Lawler, she reported that Plaintiff “has been managing pretty

well, she has not been symptomatic.” A.R. 652. Ms. Lawler also noted that Plaintiff’s mood was

stable. A.R. 652.

       On March 18, 2016, Lourdes Montezon, M.D., examined Plaintiff, during which she

complained of recurrent, obsessive, and racing thoughts, as well as severe anxiety. A.R. 653.

Plaintiff stated that, although her Abilify dosage was increased, she did not notice a difference in

the way she felt, and her “remarkable” weight gain made her more depressed. A.R. 653.

According to Dr. Montezon:

       Plaintiff is alert, oriented as to time, place, and person, paranoid and guarded, but
       verbally responsive and cooperative. Mood appears to be labile with anxious
       affect noted. No delusions. No suicidal or homicidal ideations noted. No racing
       thoughts noted, but patient reports that what incapacitates her at this time is the
       severe anxiety and racing thoughts, especially when she wakes up in the morning.

A.R. 653. Ultimately, Dr. Montezon diagnosed Plaintiff with bipolar disorder, hypo manic with

psychotic like symptoms, concluding that Plaintiff “is still paranoid, still highly anxious and

irritable[.]” A.R. 653.

       In a letter, dated April 12, 2016, Ms. Lawler stated that she had been treating Plaintiff for

approximately eight years, during which time Plaintiff has struggled to manage her mental

illness. A.R. 659. Ms. Lawler further stated that, “[t]hroughout the eight years of our work

together, [Plaintiff] has had to manage not only bipolar disorder, but also, generalized anxiety

disorder. Both of these disorders by themselves can be difficult to manage, together they can be




                                                15
debilitating. She has been trying to do this while trying to manage a family and often this all

becomes overwhelming for her.” A.R. 659.

       On May 19, 2016, Ms. Lawler completed a Therapist’s Opinion form, in which she

assessed Plaintiff’s ability to perform various mental activities over the course of a normal

workday and workweek. According to Ms. Lawler, Plaintiff was not limited in her capacity to

perform the following tasks: remember work-like procedures; understand and remember very

short and simple instructions; make simple work-related decisions; ask simple questions or

request assistance; maintain socially appropriate behavior; and adhere to basic standards of

neatness and cleanliness.” A.R. 670-71. Ms. Lawler also indicated that Plaintiff could perform

the following tasks in a limited, but satisfactory matter: maintain attention for a two hour

segment; sustain an ordinary routine without special supervision; perform at a consistent pace

without a unreasonable number and length of rest periods; accept instructions and respond

appropriately to criticism from supervisors; recognize normal hazards and take appropriate

precautions; understand, remember, and carry out detailed instructions; set realistic goals or

make plans independently of others.

       On the other hand, Ms. Lawler opined that Plaintiff was seriously limited, but not

precluded from, working in coordination with others without being unduly distracted; responding

appropriately to changes in a routine work setting; and using public transportation. Moreover, in

Ms. Lawler’s opinion, Plaintiff was unable to meet competitive standards in her ability to

maintain regular attendance and punctuality within customary standards; complete a normal

workday and workweek without interruptions from psychologically based symptoms; get along

with coworkers or peers without unduly distracting them; deal with normal work stress, or the




                                               16
stress of semiskilled and skilled work. A.R. 670-71. However, notwithstanding such limitations,

Plaintiff was capable of managing her own best interests. A.R. 672.

       On May 20, 2016, Dr. Montezon completed a Mental Questionnaire and evaluated

Plaintiff’s ability to perform various work-related tasks over the course of a normal workday and

workweek. According to Dr. Montezon, Plaintiff was not limited in her capacity to perform as

follows: maintain regular attendance and punctuality; sustain an ordinary routine without special

supervision; ask simple questions or request assistance; accept instructions and respond

appropriately to criticism from supervisors; recognize normal hazards and take appropriate

precautions; and adhere to basic standards of neatness and cleanliness. A.R. 664. Moreover,

Montezon opined that Plaintiff could perform the following tasks in a limited, but satisfactory

matter: remember work-like procedures; understand, remember, and carry out very short and

simple instructions; maintain attention for two-hour segments; perform at a consistent pace

without an unreasonable number and length of rest periods; and respond appropriately to changes

in a routine work setting. A.R. 663-64.

       Conversely, Dr. Montezon also indicated that Plaintiff was seriously limited, but not

precluded, in her ability to deal with normal work stress and understand and remember detailed

work instructions; Plaintiff, in addition, was unable to meet competitive standards in making

simple work-related decisions; completing a normal workday and workweek without

interruptions from psychologically based symptoms; getting along with co-workers or peers

without exhibiting behavioral extremes; carrying out detailed instructions; setting realistic goals

or making plans independently of others; and dealing with the stress of semiskilled and skilled

work. A.R. 663. Lastly, Dr. Montezon stated that Plaintiff was unable to travel in unfamiliar

places. A.R. 664.




                                                17
       Dr. Montezon also assessed Plaintiff’s functional limitations. In that regard, Dr.

Montezon determined that she was moderately limited in her ability to perform activities of daily

living and maintain social functioning. However, Dr. Montezon noted a marked limitation in

Plaintiff’s ability to maintain concentration, persistence or pace, and indicated that Plaintiff has

suffered from four or more episodes of decompensation which were at least two weeks in length,

within a twelve-month period. A.R. 664. Finally, Dr. Montezon indicated that Plaintiff would

require more than four absences from work per month, and that she suffered from the following

impairment: “affective disorder and a residual disease process that has resulted in such marginal

adjustment, that even a minimal increase in mental demands or change in the environment would

cause Plaintiff to decompensate.” A.R. 665.

       B.      Review of Disability Determinations

       On April 17, 2014, Plaintiff applied for social security disability benefits and

supplemental security income, alleging disability beginning on April 18, 2013. A.R. 36, 145. On

June 10, 2014, the Social Security Administration denied Plaintiff’s claims. A.R. 156-161.

Moreover, on September 13, 2014, the Social Security Administration denied Plaintiff’s request

for reconsideration, finding that the previous determination denying Plaintiff’s claim was proper

under the law. A.R. 164-165.

       C.      Review of the Testimonial Record

       On June 23, 2016, Plaintiff appeared and testified at a hearing before the ALJ, A.R. 69,

during which she testified about various matters, including her education, prior work experience,

impairments, symptoms, and capacity to perform activities of daily living, as well as work-

related tasks. A.R. 79-97. Tina Nase, Plaintiff’s friend of thirty years, also provided testimony on

the behalf of Plaintiff, pertaining to her mental health. A.R. 97-101.




                                                 18
       In addition, Agnes Gallen testified as a Vocational Expert (“VE”) at the hearing on June

23, 2016. A.R. 102-113. Ms. Gallen testified that Plaintiff’s former job as an “office manager” is

a “skilled,” “sedentary” position, associated with DOT # 169.167-034. A.R. 104. Moreover, the

VE indicated that Plaintiff’s prior job as a “receptionist” is a “semi-skilled,” “sedentary”

occupation associated with DOT # 237.367-038. A.R. 104.

       The ALJ provided the VE with three hypothetical scenarios, first positing the following

question:

       [A]ssume a hypothetical individual of the claimant’s age, education with the past
       jobs that you just described . . . . The individual is limited to—and this is going to
       be mental limitations only. Limited to perform routine, repetitive tasks, but not at
       a production rate pace. For example, assembly line work. Use judgment consistent
       with routine, repetitive tasks, but not at a production rate pace. Limited tolerating
       occasional changes in a routine work setting defined as that consistent with
       routine and repetitive tasks, but not at a production rate pace. And, can have
       occasional interaction with supervisors and coworkers, but no interaction with the
       public . . . . I would assume that limitation precludes all the past work?

A.R. 105. The VE responded, “[t]hat is correct, Your Honor.” A.R. 105. However, when asked

whether there were any unskilled occupations in the national economy that the hypothetical

individual above could perform, the VE provided that such an individual could work in the

following positions: cleaner, housekeeper, DOT # 323.687-014; garment sorter, DOT # 222.687-

014; and airplane or bus cleaner, DOT # 919.687-014. A.R. 106. The VE testified that these jobs,

in the aggregate, are nationally available in the amount of 768,000, 120,000, and 400,000,

respectively. A.R. 106.

       The ALJ’s second hypothetical was: “[b]uilding from my last hypothetical to my next,

what I’m going to do is just add a limitation and that limitation is going to be absent from work

three or more days per month. Would that be preclusive?” A.R. 107. The VE answered the ALJ’s




                                                19
question in the affirmative, based on the assumption that the absences would occur on a regular

basis. A.R. 107.

        Finally, the ALJ’s third hypothetical was: “[i]f I make the limitation off task 20 percent

or more during an eight-hour workday, same affect of precluding all work[?]” A.R. 107. The VE

responded in the affirmative, stating “[y]es, especially if they can’t make up the time, Your

Honor.” A.R. 107.

        D.      ALJ’s Findings

        The ALJ issued a written decision, following the hearing, on September 19, 2016, A.R. 36-

51, wherein he first determined that Plaintiff met the insured status requirement of the Social

Security Act to remain insured through December 31, 2019. A.R. 39. Next, the ALJ applied the

standard five-step process in considering whether Plaintiff had satisfied her burden of

establishing disability.

        First, the ALJ found that Plaintiff had not engaged in substantial gainful activity since

April 18, 2013, the alleged onset date. A.R. 26.

        Second, the ALJ held that Plaintiff had the following severe impairments: “bipolar

disorder and anxiety disorder.” A.R. 39-40. In addition to these severe impairments, the ALJ

found that Plaintiff had the following non-severe impairments: “vasovagal syncope and

obsessive-compulsive disorder.” A.R. 40. The ALJ determined that these particular impairments

did not cause any functional restrictions, because they were not consistent throughout the

claimant’s treatment history. A.R. 40.

        Third, the ALJ found that Plaintiff does not have an impairment, or a combination of

impairments, that meets or medically equals the severity of one of the listed impairments under

the Act that would qualify for disability benefits. A.R. 40. Specifically, in this step, the ALJ

considered Plaintiff’s medical impairments pursuant to listings 12.04 and 12.06 and determined


                                                   20
that their “paragraph B” or “paragraph C” criteria are not satisfied. A.R. 40-42.

       Fourth, the ALJ found that Plaintiff possessed the residual functional capacity to perform

a full range of work at all exertional levels; however, the following non-exertional limitations

applied:

       the claimant can perform routine and repetitive tasks, but not at a production rate
       pace (e.g. assembly line work). The claimant can use judgment consistent with
       routine and repetitive tasks but not a production rate pace. The clamant can
       tolerate occasional changes in a routine work setting, defined as that consistent
       with routine and repetitive tasks, but not at a production rate pace. She can have
       occasional interaction with supervisors and coworkers but no interaction with the
       public.

A.R. 42. In reaching this RFC determination, the ALJ considered Plaintiff’s statements

concerning her own limitations, relevant medical evidence concerning both her alleged physical

and mental impairments, and medical source opinion evidence. A.R. 42.

       The ALJ found that Plaintiff’s statements concerning the intensity, persistence, and

limiting effects of such symptoms were not entirely credible, since they could not be

corroborated by the relevant objective medical evidence. A.R. 43-44.

       The ALJ also assigned little weight to the opinions of Plaintiff’s friend who testified at

the hearing, Tina Nase, because, as a layperson, she is not medically trained; the ALJ also

concluded that her statements were inconsistent with the preponderance of the opinions and

observations by the medical doctors. A.R. 43.

       The ALJ similarly discredited the findings of licensed clinical social worker, Rita Lawler,

who submitted a social security disability psychiatric report, a letter in support of Plaintiff’s

disability application, and a medical source statement assessing Plaintiff’s ability to perform

various work-related tasks. A.R. 46-48. In assigning little weight, the ALJ noted that licensed

clinical social workers do not qualify as “acceptable medical sources” pursuant to the Act, and




                                                21
that, in addition, her statements were vague, internally inconsistent, and in conflict with the

overall medical record. A.R. 46-48.

       The ALJ also discredited the opinion of Dr. Montezon, who made certain findings in

connection with Plaintiff’s functional limitations and capability to perform work-related tasks. In

assigning little weight, the ALJ indicated that her conclusions were unsupported by the medical

record and Plaintiff’s ability to function outside of the home during the relevant time period,

being that she was employed several times. A.R. 48. The ALJ additionally determined that Dr.

Montezon’s findings were internally inconsistent and assigned a much greater degree of

limitation than is supported by the evidence. A.R. 48.

       Conversely, the ALJ assigned great weight to the opinions of State agency consultants

Clara Castillo-Velez, Ph.D. and Joan F. Joynson, Ph.D., both of whom conducted a

psychological review and assessed mild to moderate restrictions in Plaintiff’s capacity to perform

various work related and daily living activities. A.R. 46.

       Fifth, the ALJ found that, taking into consideration Plaintiff’s age, education, work

experience, and residual function capacity, “there are jobs that exist in significant numbers in the

national economy that the claimant can perform.” A.R. 50. In reaching this conclusion, the ALJ

relied on the testimony of the vocational expert who testified that an individual with Plaintiff’s

age, education, past relevant work experience, and residual function capacity could perform the

following representative occupations: Housekeeper Cleaner DOT # 323.687-014; Garment Sorter

DOT # 222.687-014; and Airplane/Bus Cleaner DOT # 919.687-014, which the vocational

expert testified exist in the national economy in the aggregate amounts of 728,000, 120,000 and

400,000, respectively. A.R. 50.

       Accordingly, the ALJ concluded that “the claimant has not been under a disability, as




                                                22
defined in the Social Security Act, since April 18, 2013, through the date of this decision . . . .”

A.R. 51.

II.      DISCUSSION

         A.    Standard of Review

         On a review of a final decision of the Commissioner of the Social Security

Administration, a district court “shall have power to enter, upon the pleadings and transcript of

the record, a judgment affirming, modifying, or reversing the decision of the Commissioner of

Social Security, with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g); see

Matthews v. Apfel, 239 F.3d 589, 592 (3d Cir. 2001). The Commissioner’s decisions regarding

questions of fact are deemed conclusive on a reviewing court if supported by “substantial

evidence in the record.” 42 U.S.C. § 405(g); see Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000).

While the court must examine the record in its entirety for purposes of determining whether the

Commissioner’s findings are supported by substantial evidence, Gober v. Matthews, 574 F.2d

772, 776 (3d Cir. 1978), the standard is highly deferential. Jones v. Barnhart, 364 F.3d 501, 503

(3d Cir. 2004). Indeed, “substantial evidence” is defined as “more than a mere scintilla,” but less

than a preponderance. McCrea v. Comm’r of Soc. Sec., 370 F.3d 357, 360 (3d Cir. 2004). “It

means such relevant evidence as a reasonable mind might accept as adequate.” Plummer v. Apfel,

186 F.3d 422, 427 (3d Cir. 1999). A reviewing court is not “empowered to weigh the evidence or

substitute its conclusions for those of the fact-finder.” Williams v. Sullivan, 970 F.2d 1178, 1182

(3d Cir. 1992), cert. denied, 507 U.S. 924 (1993). Accordingly, even if there is contrary evidence

in the record that would justify the opposite conclusion, the Commissioner’s decision will be

upheld if it is supported by the evidence. See Simmonds v. Heckler, 807 F.2d 54, 58 (3d Cir.

1986).




                                                23
       Disability insurance benefits may not be paid under the Act unless Plaintiff first meets the

statutory insured status requirements. See 42 U.S.C. § 423(c). Plaintiff must also demonstrate the

“inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months. . . .” 42 U.S.C. §

423(d)(1)(A); see Plummer, 186 F.3d at 427. An individual is not disabled unless “his physical

or mental impairment or impairments are of such severity that he is not only unable to do his

previous work but cannot, considering his age, education, and work experience, engage in any

other kind of substantial gainful work which exists in the national economy.” 42 U.S.C. §

423(d)(2)(A). Eligibility for supplemental security income requires the same showing of

disability. Id. at § 1382c (a)(3)(A)-(B).

       The Act establishes a five-step sequential process for evaluation by the ALJ to determine

whether an individual is disabled. See 20 C.F.R. § 404.1520. First, the ALJ determines whether

the claimant has shown that he or she is not currently engaged in “substantial gainful activity.”

Id. at § 404.1520(a); see Bowen v. Yuckert, 482 U.S. 137, 146-47 n.5 (1987). If a claimant is

presently engaged in any form of substantial gainful activity, he or she is automatically denied

disability benefits. See 20 C.F.R. § 404.1520(b); see also Bowen, 482 U.S. at 140. Second, the

ALJ determines whether the claimant has demonstrated a “severe impairment” or “combination

of impairments” that significantly limits his physical or mental ability to do basic work activities.

20 C.F.R. § 404.1520(c); see Bowen, 482 U.S. at 146-47 n.5. Basic work activities are defined as

“the abilities and aptitudes necessary to do most jobs.” 20 C.F.R. § 404.1521(b). These activities

include physical functions such as “walking, standing, sitting, lifting, pushing, pulling, reaching,

carrying or handling.” Id. A claimant who does not have a severe impairment is not considered




                                                 24
disabled. Id. at § 404.1520(c); see Plummer, 186 F.3d at 428.

       Third, if the impairment is found to be severe, the ALJ then determines whether the

impairment meets or is equal to the impairments listed in 20 C.F.R. Pt. 404, Subpt. P., App. 1

(the “Impairment List”). 20 C.F.R. § 404.1520(a)(4)(iii). If the claimant demonstrates that his or

her impairments are equal in severity to, or meet those on the Impairment List, the claimant has

satisfied his or her burden of proof and is automatically entitled to benefits. See id. at §

404.1520(d); see also Bowen, 482 U.S. at 146-47 n.5. If the specific impairment is not listed, the

ALJ will consider in his or her decision the impairment that most closely satisfies those listed for

purposes of deciding whether the impairment is medically equivalent. See 20 C.F.R. §

404.1526(a). If there is more than one impairment, the ALJ then must consider whether the

combination of impairments is equal to any listed impairment. Id. An impairment or combination

of impairments is basically equivalent to a listed impairment if there are medical findings equal

in severity to all the criteria for the one most similar. Williams, 970 F.2d at 1186.

       If the claimant is not conclusively disabled under the criteria set forth in the Impairment

List, step three is not satisfied, and the claimant must prove at step four whether he or she retains

the residual functional capacity to perform his or her past relevant work. 20 C.F.R. §

404.1520(e); Bowen, 482 U.S. at 141. If the claimant is able to perform previous work, the

claimant is determined to not be disabled. 20 C.F.R. §§ 404.1520(e), 416.920(e); Bowen, 482

U.S. at 141-42. The claimant bears the burden of demonstrating an inability to return to the past

relevant work. Plummer, 186 F.3d at 428. Finally, if it is determined that the claimant is no

longer able to perform his or her previous work, the burden of production then shifts to the

Commissioner to show, at step five, that the “claimant is able to perform work available in the

national economy.” Bowen, 482 U.S. at 146-47 n.5; Plummer, 186 F.3d at 428. This step requires




                                                 25
the ALJ to consider the claimant’s residual functional capacity, age, education, and past work

experience. 20 C.F.R. § 404.1520(f). The ALJ must analyze the cumulative effect of all the

claimant’s impairments in determining whether the claimant is capable of performing work and

not disabled. Id.

       B.      Analysis

       On appeal, Plaintiff proffers one argument as to why the ALJ’s decision is unsupported

by substantial evidence. Specifically, Plaintiff avers that the ALJ failed to “properly weigh the

opinion evidence” at step four of the analysis, because the findings of Ms. Lawler and Dr.

Montezon were accorded little weight, while, on the other hand, the opinions of the state agency

psychological consultants were assigned greater weight. 1 Plaintiff’s Brief in Support of Social

Security Appeal (“Pl.’s Brief”), at 20-33. In so finding, Plaintiff argues that the ALJ committed

various errors supporting remand.

       Specifically, as to Ms. Lawler, Plaintiff contends that the ALJ failed to appropriately

consider her opinion in substance, but instead relied on the fact that she is not an “acceptable

medical source” as defined under the regulations; moreover, according to Plaintiff, the ALJ

failed to articulate a proper basis for determining that her opinion was internally inconsistent,

and, in addition, he wrongfully concluded that her findings were in conflict with the medical

record. Id. Furthermore, as to Dr. Montezon, Plaintiff similarly argues that the ALJ erred in

determining that her opinion conflicted with the record. Plaintiff also maintains that the ALJ, in a

conclusory fashion, discredited Dr. Montezon’s findings as internally inconsistent, and,

additionally, wrongfully relied on the fact that Plaintiff “worked several jobs during the relevant

period” as a basis for rejecting her opinion. Id. at 31-32. The Court disagrees with Plaintiff’s
1
        Notwithstanding Plaintiff’s challenge to the manner in which the ALJ weighed the
opinions of Ms. Lawler and Dr. Montezon, she does not dispute the ALJ’s RFC determination at
step four of the analysis.


                                                26
positions and addresses her contentions in turn.

       At step four of the analysis, the ALJ is required to formulate a claimant’s RFC. See

Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 361 (3d Cir. 2011) (“The ALJ—not treating or

examining physicians or State agency consultants—must make the ultimate disability and RFC

determinations.”). In performing this inquiry, “the ALJ must consider all evidence before him,”

and, while the ALJ may weigh the credibility of the evidence, he must additionally provide

“some indication of the evidence which he rejects and his reason(s) for discounting such

evidence.” Burnett v. Comm’r of Social Sec. Admin., 220 F.3d 112, 121 (3d. Cir. 2000); Cotter v.

Harris, 642 F.2d 700, 704 (3d Cir. 1981); Goldberg v. Colvin, No. 13-6055, 2015 U.S. Dist.

LEXIS 31012, at *24-25 (D.N.J. Mar. 13, 2015).

       Otherwise, “[in] the absence of such an indication, the reviewing court cannot tell if

significant probative evidence was not credited or simply ignored.” Cotter, 642 F.2d at 705. In

that regard, the failure to indicate whether contradicting evidence was considered, or to

additionally provide a basis for rejecting such evidence, justifies remand; however, the ALJ need

not examine “every relevant treatment note” in rendering a decision. Schaudeck v. Comm'r of

Soc. Sec. Admin., 181 F.3d 429, 435 (3d Cir. 1999); Fargnoli v. Halter, 247 F.3d 34, 42 (3d Cir.

2001). Indeed, “[w]here the ALJ’s findings of fact are supported by substantial evidence, [courts]

are bound by those findings, even if [they] would have decided the factual inquiry differently.”

Hagans v. Comm’r of Soc. Sec., 694 F.3d 287, 292 (3d Cir. 2012).

       With respect to opinion evidence, a determinable impairment must be established by

“acceptable medical sources, defined to only include licensed physicians, psychologists,

optometrists, podiatrists, and qualified speech-language pathologists. See 20 CFR 404.1513; 20

CFR 416.913. That is, licensed clinical social workers, such as Ms. Lawler, are not acceptable




                                                   27
medical sources, but are instead classified as “other sources” pursuant to the regulations. As

such, findings from other sources may be used for the limited purpose of demonstrating “the

severity of [a claimant’s] impairment,” and, if applicable, their opinions should be evaluated

pursuant to those factors which are used to weigh opinion evidence. 2 Indeed, the ALJ “generally

should explain the weight given to opinions from these ‘other sources” in a manner which

“allows a claimant or subsequent reviewer to follow the adjudicator’s reasoning[.]” See SSR 06-

03(p).

         Here, the ALJ complied with the pertinent social security regulations in attributing

minimal weight to Ms. Lawler’s opinions, who submitted a Social Security Disability Psychiatric

Report, dated May 1, 2014, on behalf of Plaintiff. A.R. 469-74. In the report, Ms. Lawler

indicated that she began treating Plaintiff in September of 2013, and determined that Plaintiff

suffers from episodes of mania that impact various areas of functioning; moreover, according to

Ms. Lawler, Plaintiff’s emotional stability greatly impaired her understanding, memory,

sustained concentration, persistence, social interaction, and adaptation. However, the ALJ

assigned little weight to these findings, noting that Ms. Lawler is not an “acceptable medical

source” and her opinion cannot establish a medically determinable impairment. In addition, the

ALJ found that the report was “vague at best, because Ms. Lawler does not give specific

function-by-function limitations related to [Plaintiff’s] occupational abilities.” That is, she failed

to provide “specific degree[s] of limitation.”

         The ALJ also considered Ms. Lawler’s letter from April of 2016, A.R. 669, wherein she


2
       These factors include: “[h]ow long the source has known and how frequently the source
has seen the individual; [h]ow consistent the opinion is with other evidence; [t]he degree to
which the source presents relevant evidence to support an opinion; [h]ow well the source
explains the opinion; [w]hether the source has a specialty or area of expertise related to the
individual’s impairment(s), and; [a]ny other factors that tend to support or refute the opinion. See
SSR 06-03(p).


                                                 28
stated that Plaintiff struggles to manage her mental illness and that her disorders are debilitating.

However, that letter, too, was assigned little weight, as the ALJ again noted that Ms. Lawler is

not recognized as an acceptable medical source pursuant to the Act. In addition, the ALJ

concluded that Ms. Lawler’s determinations were unreliable, because they lacked an acceptable

degree of specificity: “[l]ike Ms. Lawler’s May 2014 opinion, saying that the claimant’s

impairments are debilitating does not provide any specific information as to the degree of

limitation the claimant would experience.” A.R. 47.

         Finally, the ALJ considered Ms. Lawler’s medical source statement from May 19, 2016,

in which she assessed Plaintiff’s ability to perform work-related tasks. According to Ms. Lawler,

Plaintiff was seriously limited but not precluded from working with or in proximity to others

without being unduly distracted; responding appropriately to changes in a routine work setting;

and using public transportation. Moreover, Ms. Lawler concluded that Plaintiff was unable to

satisfy certain competitive standards in the workplace. These included meeting acceptable

expectations regarding punctuality and attendance, as she would require more than four work

absences per month; completing a normal workday and workweek without psychologically based

interruptions or symptoms; getting along with coworkers without either unduly distracting them

or exhibiting behavioral extremes; and handling the stress of semiskilled and skilled work. A.R.

47-48.

         The ALJ acknowledged that the medical source statement contained a greater degree of

specificity than Ms. Lawler’s earlier reports, but it, nevertheless, was accorded little weight on

the basis of various deficiencies. Specifically, the ALJ determined that the alleged amount and

extent of Plaintiff’s limitations were inconsistent with her ability to manage her own interests

and perform activities of daily living. The ALJ additionally concluded that Ms. Lawler’s




                                                 29
opinions were in conflict with the medical record as a whole, which demonstrated that Plaintiff

possessed the capacity of engaging in routine, repetitive work with limitations on her interactions

with others. A.R. 48.

       Viewed in its entirety, the Court finds that the ALJ rendered a decision in which he

provided adequate explanations for discrediting Ms. Lawler’s opinions. Indeed, as a threshold

issue, the ALJ did not merely dismiss Ms. Lawler’s findings because she was not an “acceptable

medical source[,]” as Plaintiff contends; to the contrary, he explicitly acknowledged that her

opinions were considered for the purpose of understanding how Plaintiff’s alleged “impairment

affects [her] ability to work.” A.R. 47. In fact, the ALJ conducted a substantive analysis and,

while not explicitly referenced, clearly assessed the factors pursuant to which medical opinion

testimony is weighed. These included, among other things, the specificity of Ms. Lawler’s

findings, as well as the degree to which her opinion was supported by relevant evidence and the

medical record. 3

       In doing so, the ALJ discredited Ms. Lawler’s opinions as conclusory—which finding

Plaintiff does not dispute—or inconsistent internally and with the medical record. As to the latter

deficiency, the ALJ explained that the nature and severity of Plaintiff’s alleged limitations were

contradicted by her capacity to perform household chores, manage her own interests, and Ms.

Lawler’s own assessment of a GAF score of 60, which indicates only a moderate degree of

limitation. A.R. 47-49. And while Plaintiff disagrees with the reasons which serve as the basis
3
        In arguing that the ALJ failed to properly evaluate Ms. Lawler’s findings, Plaintiff
primarily relies on Greenberg v. Comm’r of Soc. Sec., No. 16-2312, 2018 U.S. Dist. LEXIS
15660 (D.N.J. Jan. 31, 2018). However, Greenberg is readily distinguishable: “[b]eyond noting
that [the plaintiff’s therapist] was not an ‘acceptable medical source’ within the meaning of the
Act,” the ALJ, in that case, “provided limited discussion of [the therapist’s] opinion.” Id. at *36.
In contrast, the ALJ, here, considered Ms. Lawrence’s opinion in substance and articulated
various reasons for discrediting her determinations, pursuant to the factors used for medical
opinions.



                                                30
for determining that Ms. Lawler’s opinions are internally inconsistent, such disagreements fail to

provide a proper ground for appeal; indeed, it is well established that reviewing “courts are not

permitted to re-weigh the evidence or impose their own factual determinations.” Chandler v.

Comm’r of Soc. Sec., 667 F.3d 356, 359 (3d Cir. 2011); Zirnsak v. Colvin, 777 F.3d 607, 611 (A

reviewing court “must not substitute [its] own judgment for that of the fact finder.”).

Accordingly, the Court holds that the ALJ properly weighed Ms. Lawler’s findings. Wimberly v.

Barnhart, 128 Fed. Appx. 861, 863 (3d Cir. 2005) (holding that the ALJ did not err by refusing

to accord controlling weight to an opinion which “was itself internally inconsistent.”); see also

Money v. Barnhart, 91 Fed. Appx. 210, 213 (3d Cir. 2004).

       Furthermore, the ALJ also determined that the alleged extent of Plaintiff’s limitations,

proffered by Ms. Lawler, conflicted with the medical record. According to the ALJ, the medical

record, in its entirety, demonstrated that Plaintiff “could maintain routine, repetitive work with

limitations on her interactions with others.” A.R. 48. Notably, that finding is adequately

supported by substantial evidence; Plaintiff’s mental status exams were generally normal, with

the exception of anxious mood and certain afflictions which irregularly occurred throughout the

course of her treatment history. Moreover, both state agency psychological consultants, the

opinions of whom were accorded great weight, assessed only mild to moderate restrictions in

connection with Plaintiff’s capability to perform work related tasks. A.R. 47. Plaintiff,

nonetheless, disagrees with the ALJ’s characterization of the medical record, from which she

cherry-picks certain “abnormal” findings and references only the days when Plaintiff exhibited

the following symptoms: “constricted affect, being labile, restless motor function, circumstantial

thoughts, only fair insight and record, an irritable and dysphoric mood, decreased or only fair

attention and concentration, pressured speech, and being tearful.” Pl.’s Brief, 26 (citations




                                               31
omitted). However, the presence of these ailments—which the ALJ explicitly considered and that

occurred inconsistently over the course of a three-year period—fail to demonstrate that his

evaluation of the medical record is unsupported by substantial evidence. Pl.’s Brief, at 26.

Therefore, the ALJ’s assessment of Ms. Lawler’s opinion does not warrant remand. Money v.

Barnhart, 91 Fed. at 213 (affirming the ALJ’s decision to discredit a medical opinion which was

“inconsistent with other medical evidence”).

       Next, Plaintiff also contends that the ALJ failed to properly weigh Dr. Montezon’s

medical determinations, as set forth in a mental health questionnaire at the request of Plaintiff’s

attorney.

       Therein, Dr. Montezon indicated that she first treated Plaintiff in March of 2016 and

evaluated her capacity to perform mental activities over the course of a normal workday and

workweek. According to Dr. Montezon, Plaintiff was neither limited nor insignificantly limited

in her ability to fulfill the following tasks: maintain regular attendance and punctuality; sustain

an ordinary routine without special supervision; ask simple questions or request assistance;

accept instructions and respond appropriately to criticism from supervisors; recognize normal

hazards and respond accordingly; adhere to basic standards of neatness; remember work-like

procedures; understand, remember, and carry out very short and simple instructions; maintain

attention for two-hour segments; perform at a consistent pace without an unreasonable number

and length of rest periods; respond appropriately to changes in a routine work setting; and

interact appropriately with the general public.

       On the other hand, Dr. Montezon opined that, Plaintiff was seriously limited, but not

precluded from, dealing with normal work stress, as well as understanding and remembering

detailed work-related instructions; in addition, according to Dr. Montezon, Plaintiff was “unable




                                                  32
to meet competitive standards” in her ability to perform the following tasks: make simple work-

related decisions; complete a normal workday and workweek without interruptions from

psychologically based symptoms; get along with co-workers or peers without exhibiting

behavioral extremes; carry out detailed instructions; set realistic goals or make plans

independently of others; and deal with the stress of semiskilled and skilled work. A.R. 663-64. 4

Lastly, Dr. Montezon indicated that Plaintiff was unable to travel of function in unfamiliar

places. A.R. 664.

       Dr. Montezon concluded the mental health questionnaire by assessing the limitations

which stemmed from Plaintiff’s mental impairments, and determined that she was moderately

restricted in her ability to perform activities of daily living and maintain social functioning. A.R.

664. Conversely, Dr. Montezon noted a marked limitation in Plaintiff’s ability to maintain

concentration, persistence, or pace, and determined that Plaintiff experiences four or more

episodes of decompensation within a twelve-month period, for a duration of at least two weeks.

A.R. 664. Finally, Dr. Montezon indicated that Plaintiff would require more than four absences

from work per month, and that she suffered from the following impairment: “affective disorder”

and a “residual disease process that has resulted in such marginal adjustment that even a minimal

increase in mental demands or change in the environment would be predicated to cause

[Plaintiff] to decompensate.” A.R. 665.

       Viewed in its entirety, the Court holds that the ALJ, too, properly discredited Dr.




4
        The Court notes that Dr. Montezon’s opinion with respect to whether Plaintiff can work
in coordination with, or in proximity to, others without being unduly distracted is ambiguously
set forth in the mental health questionnaire. Indeed, although she notes that Plaintiff can do so in
a satisfactory fashion, she also asserts that Plaintiff lacks the capacity to independently perform
that task in a work setting. A.R. 663.



                                                 33
                       5
Montezon’s findings.       Specifically, the ALJ according little weight, reasoning that Dr.

Montezon’s conclusions were both internally inconsistent and unsupported by Plaintiff’s mental

status exams. As to the former deficiency, notwithstanding the severity of Plaintiff’s alleged

limitations, one of which was “marked,” the ALJ noted that Dr. Montezon assessed a GAF score

of 51 to 55, “indicative of only moderate symptoms.” A.R. 49. Debias v. Astrue, No. 11-3545,

2012 U.S. Dist. LEXIS 81161, at *26 (E.D. Pa. June 12, 2012) (finding that an ALJ

appropriately rejected a treating physician’s opinion because the treating physician’s findings

were inconsistent with a GAF assessment); Berthold v. Berryhill, 17-6518, 2018 U.S. Dist.

LEXIS 178407, at *18 (D.N.J. Oct. 17, 2018).

       Furthermore, the ALJ discredited Dr. Montezon’s opinions, because they “assign[ed] a

much greater degree of limitation than supported by the evidence.” A.R. 48. Particularly, Dr.

Montezon determined that Plaintiff was “markedly” limited in her ability to maintain

concentration and attention; moreover, she stated that Plaintiff experienced “four or more”

episodes of decompensation, each of at least two weeks in length, during which Plaintiff

exhibited exacerbations or temporary increases in symptoms accompanied by a loss of adaptive

functioning. However, the ALJ found that Dr. Montezon’s findings were in conflict with the

medical record, being that Plaintiff’s “mental status exam[s] have been generally normal with

mention of anxious mood and only occasional worsening of depression, attention, and

concentration.” A.R. 48. In addition, the ALJ reasoned that Plaintiff’s alleged inability to

function outside of the home, as Dr. Montezon had opined, was undermined by her capacity to
5
        As a preliminary issue, a claimant’s treating physician is generally “entitled to careful
consideration,” and district courts routinely accord “greater weight to the findings of a treating
physician than to the findings of a physician who has examined the claimant only once or not at
all.” Brown v. Astrue, 649 F.3d 193, 197 n.2 (3d Cir. 2011); Mason v. Shalala, 994 F.2d 1058,
1067 (3d Cir. 1993). Notably, here, the record indicates that Dr. Montezon began treating
Plaintiff in March of 2016, approximately three years after her alleged disability onset date, and
examined her only on one occasion.


                                               34
perform several jobs during the relevant time period, one of which lasted more than ten weeks. 6

A.R. 48. Therefore, the Court holds that the ALJ provided an adequate explanation for rejecting

Dr. Montezon’s findings. Ford v. Comm’r Soc. Sec., 611 Fed. Appx. 102, 104 (3d Cir. 2015)

(“[A]n ALJ may discount a treating physician’s opinion that either lacks support or is

contradicted by other medical evidence.”). 7

    III.   CONCLUSION

           For the reasons set forth above, the Court finds that the ALJ properly weighed the

opinion evidence of Ms. Lawler and Dr. Montezon, and the ALJ’s conclusions are supported by

substantial evidence in the record. Accordingly, the ALJ’s decision is affirmed, and an

appropriate Order shall follow.



Dated: January 30, 2019

                                                                     /s/ Freda L. Wolfson
                                                                     Freda L. Wolfson
                                                                     United States District Judge



6
        Citing various out-of-circuit, non-binding decisions, Plaintiff contends that the ALJ
improperly relied on Plaintiff’s ability to work several jobs during the relevant time period.
Plaintiff’s argument, however, is without merit. Contrary to her assertions, the ALJ did not
reference that circumstance as a basis for concluding that Plaintiff possesses the capacity to
perform “substantial gainful employment,” but rather, to undermine Dr. Montezon’s assessment
that Plaintiff cannot function outside of her home. In any event, the ALJ explicitly noted that
Plaintiff’s employment during the relevant time period was comprised of “at least semi-skilled
occupations,” while his RFC determination, in contrast, limited Plaintiff to “unskilled, repetitive,
work activity.” A.R. 46. Accordingly, I reject Plaintiff’s argument.
7
       Although not disputed, the Court notes that the ALJ properly relied on the opinions of the
state agency consultants, having provided an adequate basis for rejecting Dr. Montezon’s
findings. Myers v. Barnhart, 57 Fed. Appx. 990, 996 (3d Cir. 2003) (“As we have previously
held, an ALJ can choose to accept the findings of evaluating, non-examining state agency
physicians over the opinions of treating physicians where the treating physicians’ opinions were
‘conclusory and unsupported by the medical evidence’ and contradictory to other medical
evidence of record.”).


                                                35
